Citation Nr: 1801448	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  10-03 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right wrist disorder.

2. Entitlement to service connection for a left wrist disorder. 

3. Entitlement to service connection for a skin disorder (other than eczema and verruca vulgaris), to include psoriasis. 

4. Entitlement to an initial compensable disability rating prior to April 20, 2015, for eczema and verruca vulgaris.

5. Entitlement to an initial rating in excess of 10 percent from April 20, 2015 forward, for eczema and verruca vulgaris. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to December 2008. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in which the RO granted the Veteran service connection for verruca vulgaris, assigning an initial noncompensable rating. 

In a May 2010 substantive appeal, the Veteran requested a hearing before the Board.  In correspondence in March 2010, he withdrew the request.  

In a June 2015 rating decision, the RO granted service connection for the Veteran's eczema, combining the award with service-connected verruca vulgaris, assigning an increased evaluation of 10 percent from April 20, 2015. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded for the entire period on appeal, the claim is still in controversy and on appeal. Id. The issue has been recharacterized on the title page to reflect the staged increase. 

In January 2016, the Board remanded this matter for further evidentiary development. The VA examination having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
FINDINGS OF FACT

1. A right wrist disorder was not manifest during service or within one year of separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

2. A left wrist disorder was not manifest during service or within one year of separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

3.  A skin disorder (other than eczema and verruca vulgaris), to include psoriasis, was not manifest during service or within one year of separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

4. Prior to April 20, 2015, the Veteran's eczema and verruca vulgaris had been manifested by at least 5 percent, but less than 20 percent of exposed areas affected. 

5. The Veteran's eczema and verruca vulgaris have been manifested by at least 5 percent, but less than 20 percent of exposed areas affected, but not 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected. The Veteran has not undergone systemic therapy. 


CONCLUSIONS OF LAW

1. A right wrist disorder was not incurred in or aggravated by service. 38 U.S.C.   §§ 1101, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. A left wrist disorder was not incurred in or aggravated by service. 38 U.S.C.      §§ 1101, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. A skin disorder (other than eczema and verruca vulgaris), to include psoriasis, was not incurred in or aggravated by service. 38 U.S.C. §§ 1101, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. Prior to April 20, 2015, eczema and verruca vulgaris were 10 percent disabling. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.118, Diagnostic Code 7806 (2017).

5. Eczema and verruca vulgaris are no more than 10 percent disabling. 38 U.S.C.    § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R.     §§ 3.102, 3.159, 3.326(a) (2017). 

Concerning the eczema and verruca vulgaris, the appeal arises from the Veteran's disagreement with the evaluations following the grants of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required. 

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). For the aforementioned reasons, the Board concludes that there is no error or issue that precludes the Board from addressing the merits of this appeal.  

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1101; 38 C.F.R. § 3.303(a). Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 CFR 3.303(b). Walker v. Shinseki, 708 F.3d 1331 (2013). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A. Right and Left Wrist Disorders

The Veteran served as a U.S. Navy culinary specialist with service aboard a cruiser.  He contends he is entitled to service connection for his right and left wrist disorders. 

The Board finds the preponderance of the evidence is against a finding of a medical nexus between active service and the Veteran's current right and left wrist disorders. There is no competent and credible evidence of record attributing the wrist disorders to active service.

Regarding the Veteran's right wrist disorder, service treatment records contain a September 2006 x-ray examination report of the right hand. The Veteran noted he had punched a bulkhead. The x-ray yielded normal bone alignment and mineralization, no fractures or other acute injuries, and no significant degenerative changes. In his October 2008 separation examination, the Veteran reported "joint pain to ankles and wrist, knee pain, and lower back pains." Upon elaboration of his reported symptoms, however, the Veteran specifically described joint pain in his ankles, knees, shoulders, back, and feet, but did not cite to any associated pain in his wrists. The examining physician noted at that time that there was no current wrist disability present.  Subsequent service treatment records dated December 2008 indicate the Veteran reported right hand pain due to punching a wall. On physical examination, the Veteran displayed right hand tenderness but otherwise no limitation or pain on range of motion. 

Turning to the Veteran's left wrist, the record reflects the Veteran was diagnosed with left wrist degenerative arthritis in 2016. Concerning the in-service event, injury or disease, however, the medical evidence does not show that his left wrist arthritis had its onset or manifested in service. Service treatment records do not reflect treatment for or a diagnosis of arthritis while in service. No in-service complaints of symptoms associated with the left wrist are of record. Indeed, the medical evidence indicates that left wrist arthritis did not manifest until well after his separation from service. 

In a VA examination in March 2009, the Veteran stated that he was diagnosed with intermittent wrist arthralgia in 2008. The Veteran further indicated that the condition was not due to injury or trauma, or that it caused pain. He noted he did not receive any treatment for the condition. The VA examiner identified no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement in the wrists on physical examination. X-rays of the wrists similarly yielded findings within normal limits. The VA examiner reported there was no pathology to render a diagnosis for the wrists. 

Thereafter, VA outpatient treatment records reflect the Veteran was involved in a physical altercation in May 2010 where he injured his right hand. Records indicate the Veteran underwent tendon repair and physical therapy. VA outpatient treatment records dated December 2010 to December 2013 reflect that the Veteran endorsed no joint or muscle pain symptoms. During this period, normal findings were observed upon inspection of the upper extremities on physical examination. 

Pursuant to the January 2016 Board remand, the Veteran was afforded a subsequent VA examination in March 2016. The Veteran reported no wrist injury in service, but that he injured his right hand with glass at work in 2010. He stated that he worked with his hands as a cook, but that he could not recall seeing a doctor for his wrist or having any history of a wrist injury during active service. X-rays of the wrist performed during the examination identified mild left wrist degenerative changes, while no significant abnormality was noted in the right wrist. The VA examiner diagnosed the Veteran with left wrist degenerative arthritis, and right wrist scars status post injury. 

The VA examiner opined that it is less likely as not that the Veteran's bilateral wrist disorders were incurred in or caused by the claimed in-service injury, event, or illness. The VA examiner referenced the Veteran's injury in 2010 after his separation from active service, including the Veteran's statement that he was unable to recall any wrist injury while in active service. While scars were observed and evidence of left wrist degenerative joint disease was identified on an x-ray, the VA examiner opined that the service treatment records do not support any wrist injury or problem in service. 

In April 2016, the VA examiner completed an addendum disability benefit questionnaire to clarify the earlier opinion. The VA examiner stated that no visits for the wrist were noted in service, and that on the day of the examination, the Veteran reported no wrist injury or that he had problems with his wrists in service. The VA examiner noted the Veteran reported joint pains in the knee, but no specific wrist problem. The VA examiner further reiterated that the right hand injury occurred after active service. 

The March 2009 and March 2016 VA examiners appropriately considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with their respective examinations, and conducted thorough medical examinations of the Veteran. The March 2016 VA examiner further provided a sufficient supporting rationale for the opinions. Therefore, the reports of the VA examiners are consistent with the evidence of record, are credible, and entitled to probative weight. 

Although the Veteran is competent to describe the manifestations of symptoms associated with his wrists, he is not competent to provide medical opinions regarding the causes or aggravating factors of his right or left wrist disabilities. As the Veteran is not shown to have appropriate medical training and expertise, he is not competent to render probative (i.e., persuasive) opinions on medical matters. See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. West, 10 Vet. App. 183, 186 (1997). Therefore, the Veteran's lay assertions in this regard have no probative value. 

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with left wrist degenerative arthritis and is therefore considered a chronic disease for VA purposes. 38 C.F.R.   § 3.309(a). As such, both theories are potentially applicable in this case. Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309. However as discussed above, the medical evidence does not show that the Veteran's left wrist degenerative arthritis manifested to a sufficient degree in-service to identify the disease entity or within the first post-service year. 

In sum, the competent and credible evidence of record does not demonstrate that the Veteran's right wrist disorder or left wrist degenerative arthritis arose in service or is otherwise related to service. As there is no competent nexus opinion underlying these claims, service connection for these disabilities is not warranted. 38 C.F.R. §§ 3.303, 3.310. Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claims are denied.

B. Skin Disorder

The Veteran contends he is entitled to service connection for a skin disorder other than his service-connected eczema and verruca vulgaris, to include psoriasis. The preponderance of the evidence, however, is against a finding that a currently diagnosed disability underlies the Veteran's claim of service connection for a skin disorder other than his service-connected eczema and verruca vulgaris.

The threshold requirement for the granting of service connection is evidence of a current disability. In the absence of evidence of a current disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." See McClain v. Nicholson, 21 Vet. App. 319 (2007).

A review of the Veteran's service treatment records reflect he did not seek treatment for or was diagnosed with a skin condition apart from his service-connected eczema and verruca vulgaris of the hands. 

The Veteran self-reported experiencing psoriasis on his October 2008 report of medical assessment, as well as on a November 2007 treatment note.  However, he was not diagnosed with psoriasis during service; rather, he was diagnosed with eczema on multiple occasions.  Since service, the Veteran's VA treatment providers have included "Dermatitis or Eczema" in listing the Veteran's health problems.  

In his separation examination in October 2008 and in post-service VA outpatient treatment records dated February 2009, the Veteran asserted he has a diagnosis of psoriasis. Assuming, arguendo, that the Board were to find the Veteran's reports of the in-service onset of his psoriasis credible, as a layperson, he has not shown that he has specialized training sufficient to render such an opinion as to its cause. See Jandreau, 492 F.3d at 1376-77. In this regard, the specific diagnosis and etiology of skin disorders are matters not capable of lay observation, and require medical expertise to determine. Accordingly, the Veteran's opinion as to the diagnosis or etiology of his psoriasis is not competent medical evidence.  Moreover, subsequent VA treatment records dated April 2010 reflect the Veteran's skin symptoms were treated under the diagnosis of eczema. 

In March 2009, the Veteran reported to the VA examiner that he had no history of psoriasis. Although the VA examiner identified verruca vulgaris on the Veteran's thumbs bilaterally, no other skin abnormality was present on physical examination. Consequently, the VA examiner was unable to render further skin diagnoses due to no observable pathology. 

In May 2009, the RO granted service connection for verruca vulgaris.

In December 2013 the Veteran was seen for skin complaints; at that time he was noted to have erythematous plaques with silver scales, and his "Active Problems" list was updated to read "Dermatitis or Eczema/Psoriasis."  

A VA examiner in April 2015 indicated that the Veteran has a rash on his bilateral lower extremities consistent with a diagnosis of ichthyosis.  The examiner opined that ichthyosis is a separate diagnosis from eczema, and is less likely than not related to any eczema and therefore, less likely than not related to active duty service. The April 2015 VA examiner further opined that it is less likely than not that the psoriasis was incurred in or caused by the claimed in-service injury, event, or illness, as there is no diagnosis or pathology. 

In June 2015, the RO granted service connection for eczema, combining the award with the previously service-connected verruca vulgaris.

The VA examiner in March 2016 noted that the Veteran thought he had psoriasis but that it was not diagnosed by a dermatologist. The VA examiner further identified no active rash, silvery plaque, ichthyosis, or active dermatitis on physical examination. The VA examiner noted the Veteran was not on any psoriasis medication. The VA examiner opined the Veteran does not have a skin disorder, to include ichthyosis and psoriasis, that is at least as likely as not incurred in or caused by service. 

In a subsequent disability benefits questionnaire dated April 2016, the VA examiner disputed the prior diagnoses of ichthyosis and psoriasis by the April 2015 VA examiner and in VA outpatient treatment records from December 2013. The March 2016 examiner stated that psoriasis does not actually disappear.  The examiner did note that if the Veteran had ichthyosis, it is defined as a family of genetic skin disorders characterized by dry scaling skin that may be thickened or very thin.  On the date of the examination, the March 2016 examiner reported that he did not see clinical evidence of either psoriasis or ichthyosis. The examiner further noted that since the Veteran's reported psoriasis symptoms improved with topical cream and did not spread, psoriasis was not a sound diagnosis, notwithstanding that the cream the Veteran used for psoriasis was prescribed for his service-connected eczema. 

The Board finds the March 2016 VA examiner's opinions of significant probative value. The examiner's opinions were based on a review of the relevant treatment records and a clinical examination, and clear and detailed contentions of the Veteran. The opinions adequately addressed and reconciled the references to the diagnoses of ichthyosis and psoriasis contained in the record with the clinical examination. Further, complete and thorough rationales were provided for the opinions rendered. The conclusions are fully explained and consistent with the evidence of record, and are accorded significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 295. 

The opinions of the April 2015 examiner are accorded limited probative weight. While the April 2015 examiner found no diagnosis or pathology associated with psoriasis, the examiner rendered a diagnosis of ichthyosis that the later examiner described as a genetic disorder.   See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied. 

III. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). In this case, the Board finds that based on the evidence, further staged increased ratings are not warranted. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's service-connected eczema and verruca vulgaris are rated under the criteria contained in 38 C.F.R. § 4.118, Diagnostic Code 7806, for dermatitis. The Veteran contends that his symptoms are worse than the noncompensable disability rating prior to April 20, 2015, and 10 percent rating from April 20, 2015 forward, assigned under Diagnostic Code 7806. 

Diagnostic Code 7806 sets forth the criteria for dermatitis and eczema and provides that a noncompensable disability rating is assigned when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period. Assignment of a 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period. Assignment of a 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period. Assignment of a 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive is required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).

In March 2009, the Veteran was afforded a VA examination. The Veteran stated that due to his eczema, he constantly experiences itching and crusting forearms. The VA examiner indicated that the examination of the skin was abnormal due to the presence of verruca vulgaris lesions on the Veteran's thumbs.

In April 2010, the Veteran reported that he has eczema on his neck, elbows, and knees. The Veteran further stated that he uses prescription cream on his hands two to three times per day. Jandreau, 492 F.3d at 1376-77. 

In May 2010, a subsequent VA examiner reported that that the Veteran's reported verruca vulgaris symptoms were absent on examination as the condition resolved with cryotherapy. Nevertheless, VA outpatient treatment records dated April 2010 reference a rash observed on the neck. Treatment records dated July 2010 through July 2013 continued to document prescriptions for topical clobetasol propionate cream. 

The Veteran stated in April 2015 that his eczema has worsened over the years. 

In a VA examination in April 2015, it was noted the Veteran treated his eczema with clobetasol for 6 weeks or more but not constant in the past 12 months. Use of systemic corticosteroids or other immunosuppressive medications were not noted. On physical examination, the VA examiner observed eczema in at least 5 percent of the total body area and at least 5 percent, but less than 20 percent of the exposed area. 

As in April 2010, the Veteran reported to the VA examiner in March 2016 that he had a rash on his neck and that manifestations of eczema symptoms were caused by stress. The VA examiner indicated the Veteran continued to utilize topical medication for 6 weeks or more but not constantly over the past 12 months. 

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates the criteria for a 10 percent disability rating throughout the pendency of the appeal. 38 C.F.R. § 4.7. Although the VA examiners in March 2009 and May 2010 did not identify any clinical pathology of eczema, VA outpatient treatment records through July 2013 noted ongoing prescriptions for topical corticosteroids for the Veteran's skin problems. The Board finds the March 2009 and May 2010 VA examination reports are of less probative value than the subsequent April 2015 examination report. The objective findings of eczema in at least 5 percent of the total body area and at least 5 percent, but less than 20 percent of the exposed area were generally reflective of the Veteran's statements throughout the pendency of the appeal. Although the March 2016 examination did not identify eczema or verruca vulgaris symptoms on physical examination, the report noted that the prescription cream helped alleviate the severity of the Veteran's conditions. As such, the Board affords greater weight to the findings of the April 2015 VA examination report. Therefore, the Board concludes that the findings most closely approximate a 10 percent disability rating for the entire appellate time period. 

A 30 percent rating is not warranted under Diagnostic Code 7806 for any period on appeal. There is no lay or medical evidence conclusively demonstrating eczema or verruca vulgaris coverage of 20 to 40 percent of the entire body, 20 to 40 percent of the exposed area affected, or the use of systemic therapy. In light of the foregoing, the Board concludes that the Veteran's skin symptoms more closely approximate that of the criteria for a 10 percent rating for the entire period on appeal. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). For all the foregoing reasons, the preponderance of the evidence is against a rating in excess of 10 percent at any time during the pendency of the claim for this disability. Hart v. Mansfield, 21 Vet. App. 505 (2007). As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a right wrist disorder is denied. 

Entitlement to service connection for a left wrist disorder is denied. 

Entitlement to service connection for a skin disorder (other than eczema and verruca vulgaris) to include psoriasis is denied. 





	(CONTINUED ON NEXT PAGE)


Entitlement to an initial compensable disability rating prior to April 20, 2015, for eczema and verruca vulgaris is granted.

Entitlement to an initial increased rating in excess of 10 percent for eczema and verruca vulgaris is denied.





____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


